Appellant's defense was that he had authority of the purported signer of the alleged forged check to execute it. The court submitted the issue in the following language:
"You are further instructed by the Court that if you find and believe from the evidence that the defendant had the authority, or believed that he had the authority, to sign the written instrument in question, or if you have a reasonable doubt thereof, you will acquit the defendant and return a verdict of not guilty."
Appellant objected to the foregoing instruction on the ground that it left in "doubt whether the state must prove a lack of authority on the part of defendant to write the check." By the instructions already given the court had required the jury to believe from the evidence beyond a reasonable doubt that appellant had made the check without lawful authority. He was submitting appellant's defensive theory in the paragraph complained of. We see no merit in the objection.
The other questions presented in the motion were considered and correctly decided in the original opinion.
The motion is overruled.
Overruled. *Page 225